DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In a preliminary amendment filed 5/17/2021, Applicant amended the abstract, amended the specification, and amended claims 2-16 and 18-20.  This amendment is acknowledged.  Claims 1-20 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the carousel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Checkley GB Pat. No. 2,306,337.
Checkley teaches:
In Reference to Claim 1
An apparatus arranged to activate luminescence in a projectile (target launcher (trap) with luminescent targets (C), page 4, lines 1-10, Fig. 1-3) comprising: 
a trigger circuit (Fig. 3 shows the circuit, page 6 line 8 – page 7 line 3) arranged to cause a clay pigeon trap to launch the projectile (projectile C is launched); and 
a light emitting source (1, 6, Fig. 2-3) configured to emit a flash of light (page 6, lines 14-16) in response to a signal from the trigger circuit (Fig. 3 shows the circuit activating the light and signal, page 6 line 8 – page 7 line 3), 
wherein the trigger circuit is arranged to provide a predetermined time delay in order to allow the luminescence in the projectile to be activated prior to launching (the trigger circuit is activated for the automatic trap immediately (inherent small delay from when the trigger control is activated to power the voltage supply, rectifier, and diode control circuits controlling the lights) before firing, page 6 line 8 – page 7 line 7).  
In Reference to Claim 2
The apparatus according to claim 1, wherein the trigger circuit is arranged to: receive a launch input at a launch control device; generate a launch signal for causing the clay pigeon trap to launch the projectile; relay the launch signal to the light emitting source; and relay the launch signal to a launch drive motor of a clay pigeon trap, wherein the time delay is provided between relaying the launch signal to the light emitting source and relaying the launch signal to the launch drive motor (a trigger circuit initiated by a launch command input activates the lighting circuits (with an inherently delay time to allow the lights to turn on) and immediately launch the target via a motor (inherent in automatic launchers) after they are illuminated, Fig. 2-3, page 6, line 8 – page 7, line 12).  
In Reference to Claim 12
The apparatus according to claim 1, wherein the light emitting source comprises one or more light emitting devices provided on a carrier, wherein the carrier is arranged to be secured to a support structure of a clay pigeon trap (Fig. 2, the target C is energized by the lights 1/6 positioned on a carrier like structure while loaded and right before firing on the launch arm P, page 6, lines 8-20).  
In Reference to Claim 13
The apparatus according to claim 12, wherein the carrier is arranged to be secured to the support structure of a clay pigeon trap such that light emitted from the light emitting devices is directed towards a projectile loaded into a launching position of the clay pigeon trap (Fig. 2, the target C is energized by the lights while loaded and right before firing on the launch arm P, page 6, lines 8-20).  
In Reference to Claim 14
A clay pigeon trap comprising the apparatus of claim 1 (target launcher (trap) with luminescent targets (C), page 4, lines 1-10, Fig. 1-3).
In Reference to Claim 15
The clay pigeon trap according to claim 14, comprising a launch arm for launching the projectile, wherein the light emitting source is arranged to activate the luminescence in the projectile whilst the projectile is in a launching position of the clay pigeon trap, and the launch arm is in a cocked position (Fig. 2, the target C is energized by the lights while loaded and right before firing on the launch arm P, page 6, lines 8-20).  
In Reference to Claim 16
The clay pigeon trap according to claim 15, comprising: one or more magazines for holding a plurality of projectiles (magazine M, page 3, lines 5-9, page 6, lines 7-20); a plate separating the one or more magazines and the launch platform (pivotal plate 4), the plate comprising a loading hole for loading projectiles from the carousel to the launching position (breech B, Fig. 2, page 6 lines 7-20), wherein the light emitting source at least partially surrounds the loading hole (Fig. 2), facing towards the launching position (lights 1/6 surround the target at the launching when delivered from the magazine, Fig. 2, magazine (page 3 lines 5-9, page 6 lines 7-20)).  
In Reference to Claim 20
A system comprising a clay pigeon trap according to claim 14, and one or more projectiles having a luminescent coating (projectiles C have an outer luminescent coating, Fig. 1-2, page 6 lines 2-8).  
In Reference to Claim 17
A method of using a projectile having a luminescent coating (method of using a target launcher (trap) with luminescent targets (C), page 4, lines 1-10, Fig. 1-3) comprising: activating said coating by irradiating the projectile using a light emitting source (1, 6, Fig. 2-3, page 6, lines 14-16), wherein the light emitting source is configured to emit a flash in response to a signal from a trigger circuit arranged to cause a clay pigeon trap to launch the projectile (Fig. 3 shows the circuit activating the light and signal via the trigger circuit, page 6 line 8 – page 7 line 3); and launching said illuminated target after the coating has been irradiated for a fixed duration by said light emitting source, wherein said trigger circuit is arranged to provide a predetermined time delay in order to allow the luminescence to be activated prior to launching (the trigger circuit is activated for the automatic trap immediately (inherent small fixed delay from when the trigger control is activated to power the voltage supply, rectifier, and diode control circuits controlling the lights) to illuminate the targets C on the trap before firing, page 6 line 8 – page 7 line 7).  
In Reference to Claim 18
The method according to claim 17, wherein the activating and launching comprises the following steps: receiving a launch input, then triggering the light emitting source in response to receiving the launch input, then waiting for the predetermined time delay, and then triggering the launch (a trigger circuit initiated by a launch command input activates the lighting circuits (with an inherently delay time to allow the lights to turn on) and immediately launch the target after they are illuminated, Fig. 2-3, page 6, line 8 – page 7, line 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Checkley GB Pat. No. 2,306,337 as applied to claim 1 above.
In Reference to Claim 6-7
Checkley teaches:
The apparatus according to claim 1, wherein the time delay is less than 1 second or 500 ms (a trigger circuit initiated by a launch command input activates the lighting circuits (with an inherently delay time to allow the lights to turn on) and immediately launch the target via a motor (inherent in automatic launchers) after they are illuminated, Fig. 2-3, page 6, line 8 – page 7, line 12, where the delay should be minimalized as much as possible in line with the teaching that this is done immediately and essentially instantaneous after the launch command).
Checkley teaches that the light is applied immediately before firing inferring that the delay would be very small or minimal, however Checkley is silent to exactly how long the process would take, only that it is desired to be done quickly (which one of skill in the art would appreciate to be as fast as possible, which should be under the claimed time to effectively function).  Therefore it would have been obvious to one having ordinary skill in the art to have minimalized the delay to have been faster than the claimed time in order to illuminate and launch the projectiles as quickly as possible as desired by Checkley and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In Reference to Claim 8
Checkley teaches:
The apparatus according to claim 1, wherein there is a time delay (a trigger circuit initiated by a launch command input activates the lighting circuits (with an inherently delay time to allow the lights to turn on) and immediately launch the target via a motor (inherent in automatic launchers) after they are illuminated, Fig. 2-3, page 6, line 8 – page 7, line 12, where the delay should be minimalized as much as possible in line with the teaching that this is done immediately and essentially instantaneous after the launch command).  
Checkley teaches that the light is applied immediately before firing inferring that the delay would be very small or minimal, however Checkley is silent to exactly how long the process would take or if it is constant vs. varied, only that it is desired to be done quickly (which one of skill in the art would appreciate to be as fast as possible to effectively function).  Further, having adjustable times between launch commands and firing of a projectile is common and well-known in the art as it can prevent a user from knowing exactly when a target will be thrown.  Therefore, it would have been obvious to one having ordinary skill in the art to have allowed the delay to be adjustable in order to change the time the targets are energized or to allow the arm to launch at varied delays since it has been held that the provision of adjustability, where needed, involves only routine skill in the art (In re Stevens, 101 USPQ 284 (CCPA 1954)).
In Reference to Claim 10-11
Checkley teaches:
The apparatus according to claim 1, wherein the light emitting source emits a peak wavelength in the range 430 nm to 480 nm or 440 nm to 460 nm (xenon lighting sources 1/6, wherein xenon light sources generally provide a light having a wavelength of about 400-700nm, which is in line with the claimed ranges).  
Further it would have been obvious to have modified the light source of Checkley to have emitting a peak wavelength in the range of 440-460nm as this is generally in line with the known light emitting wavelengths in the art and further as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
In Reference to Claim 19
Checkley teaches:
The method according to claim 18, wherein the duration of the flash of light is longer than the time delay (the trigger circuit initiated by a launch command input activates the lighting circuits (with an inherently delay time to allow the lights to turn on) wherein the lights must also use an amount of time to light the target and immediately launch the target via a motor (inherent in automatic launchers) after they are illuminated, Fig. 2-3, page 6, line 8 – page 7, line 12, where the time delay should be minimalized as much as possible in line with the teaching that this is done immediately and essentially instantaneous after the launch command).
Checkley teaches that the light is applied immediately before firing inferring that the delay would be very small or minimal and likely less than the actual time the lights are used to activate the luminescent material of the target, however Checkley is silent to exactly how long the process would take, only that it is desired to be done quickly (which one of skill in the art would appreciate to be as fast as possible, which should be under the claimed time to effectively function).  Therefore it would have been obvious to one having ordinary skill in the art to have minimalized the delay to have been faster than the claimed time in order to illuminate and launch the projectiles as quickly as possible as desired by Checkley and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Checkley GB Pat. No. 2,306,337 as applied to claim 1 above and further in view of Black et al. US Pub. No. 2012/0210989.
In Reference to Claim 9
Checkley teaches:
The apparatus according to claim 1, wherein the light emitting source comprises an array of Xenon tubes or the like (1/6, Fig. 2, page 4 lines 6-10).
Checkley fails to teach:
The light source specifically being an array of Light Emitting Diodes.
Further, Black teaches: 
A similar target launching device having an LED light source for energizing and lighting a coating of a target before launch ([0041]-[0043]).
It would have been obvious to one having ordinary skill in the art to have formed the light source as an array of light emitting diodes (LEDs) as Checkley teaches that the light source may be Xenon tube or the like, where in the art LEDs and Xenon tubes are both well-known and commonly used luminescent light sources as taught by Black ([0041]-[0043]) and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Checkley GB Pat. No. 2,306,337 as applied to claim 2 above and further in view of Patenaude US Pat. No. 6,176,229.
In Reference to Claims 3-5
Checkley teaches:
The apparatus according to claim 2, wherein the trigger circuit comprises an activation control module arranged to be connected between the launch control device, and the launch drive motor and light emitting source (the circuit of Fig. 3 is an activation module to operate the trap), the activation control module comprises: an input for receiving the launch signal (trigger, Fig. 3); and an output for relaying the launch signal to the launch drive motor of a clay pigeon trap (trigger control cct, Fig. 3).
Checkley fails to teach:
A specific activation control module comprising an input for receiving the launch signal; and an output for relaying the launch signal to the launch drive motor of a clay pigeon trap, the input comprises a first plug or socket connector arranged to connect to a connector of a launch control device; and the output comprises a second socket or plug connector arranged to connect to a connector of the launch drive motor of the clay pigeon trap.  
Further, Patenaude teaches:
A well-known and typical target trap (Fig. 1-11) comprising: one or more magazines for holding a plurality of projectiles (turret 90 has columns within the delivery assembly 80 to hold and deliver projectiles 2 to the launching means); a plate (84) separating the one or more magazines and the launch platform, the plate comprising a loading hole for loading projectiles from the carousel to the launching position (72/74), a trigger circuit comprises an activation control module (module 8b, Fig. 2) arranged to be connected between the launch control device, and the launch drive motor (34), the activation control module comprising an input for receiving the launch signal (user inputs a fire command by moving switch s16); and an output for relaying the launch signal to the launch drive motor of a clay pigeon trap (fire switch s16 outputs the launch command to the motor), the input comprises a first plug or socket connector arranged to connect to a connector of a launch control device (plug 8a at one end of 8 connects the launch control device (pump 5) to the control module 8b); and the output comprises a second socket or plug connector arranged to connect to a connector of the launch drive motor of the clay pigeon trap (plug 8a at another end connects the drive motor 34 to the module to send the output command to the launch arm, Fig. 2, 7, Col. 5 lines 63-67, Col. 6 lines 28-38, Col. 8 lines 7-67).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Checkley to have further included a separate activation control module as this is common in the art to allow a user an interface to operate the device as taught by Patenaude (Col. 8 lines 7-67).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Franz (2,568,279) teaches a similar trap launcher for illuminating a luminescent target before launch.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711